Case 2:20-cv-03959-AB-AFM Document 50 Filed 04/30/21 Page 1 of 16 Page ID #:611




   1   ARNOLDO CASILLAS, ESQ., SBN 158519
       DANIEL W. GILLETTE, ESQ., SBN 244019
   2   CASILLAS & ASSOCIATES
       3777 Long Beach Blvd., Third Floor
   3   Long Beach, CA 90807
       Tel: (562) 203-3030
   4   Fax: (323) 297-2833
       Email: acasillas@casillaslegal.com
   5
       Attorneys for Plaintiff Joseph Bennett
   6
       ANDREW BAUM - State Bar No. 190397
   7   abaum@glaserweil.com
       MICHAEL L. SMITH – State Bar No. 298917
   8   msmith@glaserweil.com
       GLASER WEIL FINK HOWARD
   9     AVCHEN & SHAPIRO LLP
       10250 Constellation Boulevard, 19th Floor
  10   Los Angeles, California 90067
       Telephone: (310) 553-3000
  11   Facsimile: (310) 556-2920
  12   Attorneys for Defendants
  13   Law Offices Of The Los Angeles
       County Public Defender, County
  14
       Of Los Angeles, Ricardo Garcia,
  15   Nicole Davis Tinkham, Natalie Parisky,
       Kelly Emling, Michael Suzuki,
  16
       Jenny Brown, Albert Menaster,
  17   Ruben Marquez, Todd Montrose,
  18
       and Mark Ridley Thomas

  19
                              UNITED STATES DISTRICT COURT
  20
                            CENTRAL DISTRICT OF CALIFORNIA
  21

  22   JOSEPH BENNETT,                                 CASE NO.: 2:20-cv-03959-AB-PJW
  23                      Plaintiff,                   Assigned to: Hon. Andre Birotte Jr
                                                       Referred to: Hon. Alexander F.
  24   v.                                              MacKinnon
  25   RICARDO GARCIA, NICOLE                          STIPULATED PROTECTIVE
       DAVIS TINKHAM, NATALIE                          ORDER 1
  26
       1
  27    This Stipulated Protective Order is based substantially on the model protective order
       provided under Magistrate Judge Alexander F. MacKinnon’s Procedures.
  28

                                                    1
                                       STIPULATED PROTECTIVE ORDER
       1996744.1
Case 2:20-cv-03959-AB-AFM Document 50 Filed 04/30/21 Page 2 of 16 Page ID #:612



       PARISKY, KELLY EMLING,
   1   MICHAEL SUZUKI, JENNY
       BROWN, ALBERT MENASTER,
   2   RUBEN MARQUEZ, TODD                              TRIAL DATE:         NONE SET
       MONTROSE, MARK RIDLEY-
   3   THOMAS, LAW OFFICES OF THE
       LOS ANGELES COUNTY PUBLIC
   4   DEFENDER; COUNTY OF LOS
       ANGELES, AND DOE
   5   DEFENDANTS 1 THROUGH 10,
       INCLUSIVE,
   6
                            Defendants.
   7

   8
       I.
   9
               A.    PURPOSES AND LIMITATIONS
  10
               Discovery in this action is likely to involve production of confidential,
  11
       proprietary, or private information for which special protection from public disclosure
  12
       and from use for any purpose other than prosecuting this litigation may be warranted.
  13
       Accordingly, the parties hereby stipulate to and petition the Court to enter the
  14
       following Stipulated Protective Order. The parties acknowledge that this Order does
  15
       not confer blanket protections on all disclosures or responses to discovery and that the
  16
       protection it affords from public disclosure and use extends only to the limited
  17
       information or items that are entitled to confidential treatment under the applicable
  18
       legal principles. The parties further acknowledge, as set forth in Section XII(C),
  19
       below, that this Stipulated Protective Order does not entitle them to file confidential
  20
       information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
  21
       followed and the standards that will be applied when a party seeks permission from
  22
       the Court to file material under seal.
  23
               B.    GOOD CAUSE STATEMENT
  24
               This action involves a lawsuit by a former client against their former attorney
  25
       in a civil commitment case, and is therefore likely to involve issues and discovery
  26
       regarding sensitive client and third party information for which special protection
  27
       from public disclosure and from use for any purpose other than prosecution of this
  28

                                                   2
                                      STIPULATED PROTECTIVE ORDER
       1996744.1
Case 2:20-cv-03959-AB-AFM Document 50 Filed 04/30/21 Page 3 of 16 Page ID #:613




   1   action is warranted. Such confidential and proprietary materials and information
   2   consist of, among other things, medical records, psychological treatment records, and
   3   criminal records that include sensitive third-party information. Accordingly, to
   4   expedite the flow of information, to facilitate the prompt resolution of disputes over
   5   confidentiality of discovery materials, to adequately protect information the parties
   6   are entitled to keep confidential, to ensure that the parties are permitted reasonable
   7   necessary uses of such material in preparation for and in the conduct of trial, to
   8   address their handling at the end of the litigation, and serve the ends of justice, a
   9   protective order for such information is justified in this matter. It is the intent of the
  10   parties that information will not be designated as confidential for tactical reasons and
  11   that nothing be so designated without a good faith belief that it has been maintained in
  12   a confidential, non-public manner, and there is good cause why it should not be part
  13   of the public record of this case.
  14           C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
  15                 SEAL
  16           The parties further acknowledge, as set forth in Section 12.C, below, that this
  17   Stipulated Protective Order does not entitle them to file confidential information
  18   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
  19   the standards that will be applied when a party seeks permission from the court to file
  20   material under seal.
  21           There is a strong presumption that the public has a right of access to judicial
  22   proceedings and records in civil cases. In connection with non-dispositive motions,
  23   good cause must be shown to support a filing under seal. See Kamakana v. City and
  24   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
  25   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
  26   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
  27   cause showing), and a specific showing of good cause or compelling reasons with
  28   proper evidentiary support and legal justification, must be made with respect to
                                                   3
                                      STIPULATED PROTECTIVE ORDER
       1996744.1
Case 2:20-cv-03959-AB-AFM Document 50 Filed 04/30/21 Page 4 of 16 Page ID #:614




   1   Protected Material that a party seeks to file under seal. The parties’ mere designation
   2   of Disclosure or Discovery Material as CONFIDENTIAL does not— without the
   3   submission of competent evidence by declaration, establishing that the material
   4   sought to be filed under seal qualifies as confidential, privileged, or otherwise
   5   protectable—constitute good cause.
   6           Further, if a party requests sealing related to a dispositive motion or trial, then
   7   compelling reasons, not only good cause, for the sealing must be shown, and the relief
   8   sought shall be narrowly tailored to serve the specific interest to be protected. See
   9   Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each
  10   item or type of information, document, or thing sought to be filed or introduced under
  11   seal in connection with a dispositive motion or trial, the party seeking protection must
  12   articulate compelling reasons, supported by specific facts and legal justification, for
  13   the requested sealing order. Again, competent evidence supporting the application to
  14   file documents under seal must be provided by declaration.
  15           Any document that is not confidential, privileged, or otherwise protectable in
  16   its entirety will not be filed under seal if the confidential portions can be redacted. If
  17   documents can be redacted, then a redacted version for public viewing, omitting only
  18   the confidential, privileged, or otherwise protectable portions of the document, shall
  19   be filed. Any application that seeks to file documents under seal in their entirety
  20   should include an explanation of why redaction is not feasible.
  21   II.     DEFINITIONS
  22           A.    Action: The pending action, Joseph Bennett v. Ricardo Garcia, et al.
  23   (Central District of California Case No. 2:20-cv-03959).
  24           B.    Challenging Party: A Party or Non-Party that challenges the designation
  25   of information or items under this Order.
  26           C.    “CONFIDENTIAL” Information or Items: Information (regardless of
  27   how it is generated, stored or maintained) or tangible things that qualify for protection
  28   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                                                   4
                                      STIPULATED PROTECTIVE ORDER
       1996744.1
Case 2:20-cv-03959-AB-AFM Document 50 Filed 04/30/21 Page 5 of 16 Page ID #:615




   1   Cause Statement.
   2           D.   Counsel: Outside Counsel of Record, House Counsel (as well as their
   3   support staff).
   4           E.   Designating Party: A Party or Non-Party that designates information or
   5   items that it produces in disclosures or in responses to discovery as
   6   “CONFIDENTIAL.”
   7           F.   Disclosure or Discovery Material: All items or information, regardless
   8   of the medium or manner in which it is generated, stored, or maintained (including,
   9   among other things, testimony, transcripts, and tangible things), that are produced or
  10   generated in disclosures or responses to discovery in this matter.
  11           G.   Expert: A person with specialized knowledge or experience in a matter
  12   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  13   an expert witness or as a consultant in this Action.
  14           H.   House Counsel: Attorneys who are employees of a party to this Action.
  15   For Defendants, this includes Los Angeles County Counsel as well as attorneys in the
  16   Law Offices of the County Public Defender. House Counsel does not include Outside
  17   Counsel of Record or any other outside counsel.
  18           I.   Non-Party: Any natural person, partnership, corporation, association, or
  19   other legal entity not named as a Party to this action.
  20           J.   Outside Counsel of Record: Attorneys who are not employees of a party
  21   to this Action but are retained to represent or advise a party to this Action and have
  22   appeared in this Action on behalf of that party or are affiliated with a law firm which
  23   has appeared on behalf of that party, and includes support staff.
  24           K.   Party: Any party to this Action, including all of its officers, directors,
  25   employees, consultants, retained experts, and Outside Counsel of Record (and their
  26   support staffs).
  27           L.   Producing Party: A Party or Non-Party that produces Disclosure or
  28   Discovery Material in this Action.
                                                  5
                                     STIPULATED PROTECTIVE ORDER
       1996744.1
Case 2:20-cv-03959-AB-AFM Document 50 Filed 04/30/21 Page 6 of 16 Page ID #:616




   1            M.    Professional Vendors: Persons or entities that provide litigation support
   2   services (e.g., photocopying, videotaping, translating, preparing exhibits or
   3   demonstrations, and organizing, storing, or retrieving data in any form or medium)
   4   and their employees and subcontractors.
   5            N.    Protected Material: Any Disclosure or Discovery Material that is
   6   designated as “CONFIDENTIAL.”
   7            O.    Receiving Party: A Party that receives Disclosure or Discovery Material
   8   from a Producing Party.
   9   III.     SCOPE
  10            A.    The protections conferred by this Stipulation and Order cover not only
  11   Protected Material (as defined above), but also (1) any information copied or
  12   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  13   compilations of Protected Material; and (3) any testimony, conversations, or
  14   presentations by Parties or their Counsel that might reveal Protected Material.
  15                  B.     Any use of Protected Material at trial shall be governed by the
  16   orders of the trial judge. This Order does not govern the use of Protected Material at
  17   trial.
  18   IV.      DURATION
  19            Even after final disposition of this litigation, the confidentiality obligations
  20   imposed by this Order shall remain in effect until a Designating Party agrees
  21   otherwise in writing or a court order otherwise directs. Final disposition shall be
  22   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  23   or without prejudice; and (2) final judgment herein after the completion and
  24   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  25   including the time limits for filing any motions or applications for extension of time
  26   pursuant to applicable law.
  27   V.       DESIGNATING PROTECTED MATERIAL
  28            A.    Exercise of Restraint and Care in Designating Material for Protection
                                                    6
                                       STIPULATED PROTECTIVE ORDER
       1996744.1
Case 2:20-cv-03959-AB-AFM Document 50 Filed 04/30/21 Page 7 of 16 Page ID #:617




   1                  1.   Each Party or Non-Party that designates information or items for
   2   protection under this Order must take care to limit any such designation to specific
   3   material that qualifies under the appropriate standards. The Designating Party must
   4   designate for protection only those parts of material, documents, items, or oral or
   5   written communications that qualify so that other portions of the material, documents,
   6   items, or communications for which protection is not warranted are not swept
   7   unjustifiably within the ambit of this Order.
   8                  2.   Mass, indiscriminate, or routinized designations are prohibited.
   9   Designations that are shown to be clearly unjustified or that have been made for an
  10   improper purpose (e.g., to unnecessarily encumber the case development process or to
  11   impose unnecessary expenses and burdens on other parties) may expose the
  12   Designating Party to sanctions.
  13                  3.   If it comes to a Designating Party’s attention that information or
  14   items that it designated for protection do not qualify for protection, that Designating
  15   Party must promptly notify all other Parties that it is withdrawing the inapplicable
  16   designation.
  17           B.     Manner and Timing of Designations
  18                  1.   Except as otherwise provided in this Order (see, e.g., Section
  19   V.B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or Discovery
  20   Material that qualifies for protection under this Order must be clearly so designated
  21   before the material is disclosed or produced.
  22                  2.   Designation in conformity with this Order requires the following:
  23                       a.    For information in documentary form (e.g., paper or
  24   electronic documents, but excluding transcripts of depositions or other pretrial or trial
  25   proceedings), that the Producing Party affix at a minimum, the legend
  26   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  27   contains protected material. If only a portion or portions of the material on a page
  28   qualifies for protection, the Producing Party also must clearly identify the protected
                                                 7
                                    STIPULATED PROTECTIVE ORDER
       1996744.1
Case 2:20-cv-03959-AB-AFM Document 50 Filed 04/30/21 Page 8 of 16 Page ID #:618




   1   portion(s) (e.g., by making appropriate markings in the margins).
   2                       b.    A Party or Non-Party that makes original documents
   3   available for inspection need not designate them for protection until after the
   4   inspecting Party has indicated which documents it would like copied and produced.
   5   During the inspection and before the designation, all of the material made available
   6   for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
   7   identified the documents it wants copied and produced, the Producing Party must
   8   determine which documents, or portions thereof, qualify for protection under this
   9   Order. Then, before producing the specified documents, the Producing Party must
  10   affix the “CONFIDENTIAL legend” to each page that contains Protected Material. If
  11   only a portion or portions of the material on a page qualifies for protection, the
  12   Producing Party also must clearly identify the protected portion(s) (e.g., by making
  13   appropriate markings in the margins).
  14                       c.    For testimony given in depositions, that the Designating
  15   Party identify the Disclosure or Discovery Material on the record, before the close of
  16   the deposition all protected testimony.
  17                       d.    For information produced in form other than document and
  18   for any other tangible items, that the Producing Party affix in a prominent place on the
  19   exterior of the container or containers in which the information is stored the legend
  20   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  21   protection, the Producing Party, to the extent practicable, shall identify the protected
  22   portion(s).
  23           C.    Inadvertent Failure to Designate
  24                 1.    If timely corrected, an inadvertent failure to designate qualified
  25   information or items does not, standing alone, waive the Designating Party’s right to
  26   secure protection under this Order for such material. Upon timely correction of a
  27   designation, the Receiving Party must make reasonable efforts to assure that the
  28   material is treated in accordance with the provisions of this Order.
                                                  8
                                     STIPULATED PROTECTIVE ORDER
       1996744.1
Case 2:20-cv-03959-AB-AFM Document 50 Filed 04/30/21 Page 9 of 16 Page ID #:619




   1   VI.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
   2           A.   Timing of Challenges
   3                1.     Any party or Non-Party may challenge a designation of
   4   confidentiality at any time that is consistent with the Court’s Scheduling Order.
   5           B.   Meet and Confer
   6                1.     The Challenging Party shall initiate the dispute resolution process
   7   under Local Rule 37.1 et seq.
   8           C.   Any challenge submitted to the Court shall be via a joint stipulation
   9   pursuant to Local Rule 37-2.
  10           D.   The burden of persuasion in any such challenge proceeding shall be on
  11   the Designating Party. Frivolous challenges, and those made for an improper purpose
  12   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  13   expose the Challenging Party to sanctions. Unless the Designating Party has waived
  14   or withdrawn the confidentiality designation, all parties shall continue to afford the
  15   material in question the level of protection to which it is entitled under the Producing
  16   Party’s designation until the Court rules on the challenge.
  17   VII. ACCESS TO AND USE OF PROTECTED MATERIAL
  18           A.   Basic Principles
  19                1.     A Receiving Party may use Protected Material that is disclosed or
  20   produced by another Party or by a Non-Party in connection with this Action only for
  21   prosecuting, defending, or attempting to settle this Action. Such Protected Material
  22   may be disclosed only to the categories of persons and under the conditions described
  23   in this Order. When the Action has been terminated, a Receiving Party must comply
  24   with the provisions of Section XIII below (FINAL DISPOSITION).
  25                2.     Protected Material must be stored and maintained by a Receiving
  26   Party at a location and in a secure manner that ensures that access is limited to the
  27   persons authorized under this Order.
  28           B.   Disclosure of “CONFIDENTIAL” Information or Items
                                                   9
                                      STIPULATED PROTECTIVE ORDER
       1996744.1
Case 2:20-cv-03959-AB-AFM Document 50 Filed 04/30/21 Page 10 of 16 Page ID #:620




    1                  1.   Unless otherwise ordered by the Court or permitted in writing by
    2   the Designating Party, a Receiving Party may disclose any information or item
    3   designated “CONFIDENTIAL” only to:
    4                       a.    The Receiving Party’s Outside Counsel of Record in this
    5   Action, as well as employees of said Outside Counsel of Record to whom it is
    6   reasonably necessary to disclose the information for this Action;
    7                       b.    The officers, directors, and employees (including House
    8   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
    9   Action;
   10                       c.    Experts (as defined in this Order) of the Receiving Party to
   11   whom disclosure is reasonably necessary for this Action and who have signed the
   12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   13                       d.    The Court and its personnel;
   14                       e.    Court reporters and their staff;
   15                       f.    Professional jury or trial consultants, mock jurors, and
   16   Professional Vendors to whom disclosure is reasonably necessary or this Action and
   17   who have signed the “Acknowledgment and Agreement to be Bound” attached as
   18   Exhibit A hereto;
   19                       g.    The author or recipient of a document containing the
   20   information or a custodian or other person who otherwise possessed or knew the
   21   information;
   22                       h.    During their depositions, witnesses, and attorneys for
   23   witnesses, in the Action to whom disclosure is reasonably necessary provided: (i) the
   24   deposing party requests that the witness sign the “Acknowledgment and Agreement to
   25   Be Bound;” and (ii) they will not be permitted to keep any confidential information
   26   unless they sign the “Acknowledgment and Agreement to Be Bound,” unless
   27   otherwise agreed by the Designating Party or ordered by the Court. Pages of
   28   transcribed deposition testimony or exhibits to depositions that reveal Protected
                                                  10
                                     STIPULATED PROTECTIVE ORDER
        1996744.1
Case 2:20-cv-03959-AB-AFM Document 50 Filed 04/30/21 Page 11 of 16 Page ID #:621




    1   Material may be separately bound by the court reporter and may not be disclosed to
    2   anyone except as permitted under this Stipulated Protective Order; and
    3                         i.    Any mediator or settlement officer, and their supporting
    4   personnel, mutually agreed upon by any of the parties engaged in settlement
    5   discussions.
    6   VIII. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
    7           IN OTHER LITIGATION
    8           A.     If a Party is served with a subpoena or a court order issued in other
    9   litigation that compels disclosure of any information or items designated in this
   10   Action as “CONFIDENTIAL,” that Party must:
   11                  1.    Promptly notify in writing the Designating Party. Such
   12   notification shall include a copy of the subpoena or court order;
   13                  2.    Promptly notify in writing the party who caused the subpoena or
   14   order to issue in the other litigation that some or all of the material covered by the
   15   subpoena or order is subject to this Protective Order. Such notification shall include a
   16   copy of this Stipulated Protective Order; and
   17                  3.    Cooperate with respect to all reasonable procedures sought to be
   18   pursued by the Designating Party whose Protected Material may be affected.
   19           B.     If the Designating Party timely seeks a protective order, the Party served
   20   with the subpoena or court order shall not produce any information designated in this
   21   action as “CONFIDENTIAL” before a determination by the Court from which the
   22   subpoena or order issued, unless the Party has obtained the Designating Party’s
   23   permission. The Designating Party shall bear the burden and expense of seeking
   24   protection in that court of its confidential material and nothing in these provisions
   25   should be construed as authorizing or encouraging a Receiving Party in this Action to
   26   disobey a lawful directive from another court.
   27

   28

                                                    11
                                       STIPULATED PROTECTIVE ORDER
        1996744.1
Case 2:20-cv-03959-AB-AFM Document 50 Filed 04/30/21 Page 12 of 16 Page ID #:622




    1   IX.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    2           PRODUCED IN THIS LITIGATION
    3           A.   The terms of this Order are applicable to information produced by a
    4   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
    5   produced by Non-Parties in connection with this litigation is protected by the
    6   remedies and relief provided by this Order. Nothing in these provisions should be
    7   construed as prohibiting a Non-Party from seeking additional protections.
    8           B.   In the event that a Party is required, by a valid discovery request, to
    9   produce a Non-Party’s confidential information in its possession, and the Party is
   10   subject to an agreement with the Non-Party not to produce the Non-Party’s
   11   confidential information, then the Party shall:
   12                1.     Promptly notify in writing the Requesting Party and the Non-Party
   13   that some or all of the information requested is subject to a confidentiality agreement
   14   with a Non-Party;
   15                2.     Promptly provide the Non-Party with a copy of the Stipulated
   16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   17   specific description of the information requested; and
   18                3.     Make the information requested available for inspection by the
   19   Non-Party, if requested.
   20           C.   If the Non-Party fails to seek a protective order from this court within 14
   21   days of receiving the notice and accompanying information, the Receiving Party may
   22   produce the Non-Party’s confidential information responsive to the discovery request.
   23   If the Non-Party timely seeks a protective order, the Receiving Party shall not
   24   produce any information in its possession or control that is subject to the
   25   confidentiality agreement with the Non-Party before a determination by the court.
   26   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
   27   of seeking protection in this court of its Protected Material.
   28

                                                   12
                                      STIPULATED PROTECTIVE ORDER
        1996744.1
Case 2:20-cv-03959-AB-AFM Document 50 Filed 04/30/21 Page 13 of 16 Page ID #:623




    1   X.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    2           A.      If a Receiving Party learns that, by inadvertence or otherwise, it has
    3   disclosed Protected Material to any person or in any circumstance not authorized
    4   under this Stipulated Protective Order, the Receiving Party must immediately (1)
    5   notify in writing the Designating Party of the unauthorized disclosures, (2) use its best
    6   efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
    7   person or persons to whom unauthorized disclosures were made of all the terms of
    8   this Order, and (4) request such person or persons to execute the “Acknowledgment
    9   and Agreement to be Bound” that is attached hereto as Exhibit A.
   10   XI.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   11           PROTECTED MATERIAL
   12           A.      When a Producing Party gives notice to Receiving Parties that certain
   13   inadvertently produced material is subject to a claim of privilege or other protection,
   14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   16   may be established in an e-discovery order that provides for production without prior
   17   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   18   parties reach an agreement on the effect of disclosure of a communication or
   19   information covered by the attorney-client privilege or work product protection, the
   20   parties may incorporate their agreement in the Stipulated Protective Order submitted
   21   to the Court.
   22   XII. MISCELLANEOUS
   23           A.      Right to Further Relief
   24                         1.     Nothing in this Order abridges the right of any person to
   25   seek its modification by the Court in the future.
   26           B.      Right to Assert Other Objections
   27                   1.    By stipulating to the entry of this Protective Order, no Party
   28   waives any right it otherwise would have to object to disclosing or producing any
                                                     13
                                        STIPULATED PROTECTIVE ORDER
        1996744.1
Case 2:20-cv-03959-AB-AFM Document 50 Filed 04/30/21 Page 14 of 16 Page ID #:624




    1   information or item on any ground not addressed in this Stipulated Protective Order.
    2   Similarly, no Party waives any right to object on any ground to use in evidence of any
    3   of the material covered by this Protective Order.
    4           C.   Filing Protected Material
    5                1.     A Party that seeks to file any Protected Material must comply with
    6   Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a
    7   court order authorizing the sealing of the specific Protected Material at issue. If a
    8   Party's request to file Protected Material under seal is denied by the Court, then the
    9   Receiving Party may file the information in the public record unless otherwise
   10   instructed by the Court.
   11   XIII. FINAL DISPOSITION
   12           A.   After the final disposition of this Action, as defined in Section V, within
   13   sixty (60) days of a written request by the Designating Party, each Receiving Party
   14   must return all Protected Material to the Producing Party or destroy such material. As
   15   used in this subdivision, “all Protected Material” includes all copies, abstracts,
   16   compilations, summaries, and any other format reproducing or capturing any of the
   17   Protected Material. Whether the Protected Material is returned or destroyed, the
   18   Receiving Party must submit a written certification to the Producing Party (and, if not
   19   the same person or entity, to the Designating Party) by the 60 day deadline that (1)
   20   identifies (by category, where appropriate) all the Protected Material that was
   21   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   22   copies, abstracts, compilations, summaries or any other format reproducing or
   23   capturing any of the Protected Material. Notwithstanding this provision, Counsel are
   24   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
   25   and hearing transcripts, legal memoranda, correspondence, deposition and trial
   26   exhibits, expert reports, attorney work product, and consultant and expert work
   27   product, even if such materials contain Protected Material. Any such archival copies
   28   that contain or constitute Protected Material remain subject to this Protective Order as
                                                   14
                                      STIPULATED PROTECTIVE ORDER
        1996744.1
Case 2:20-cv-03959-AB-AFM Document 50 Filed 04/30/21 Page 15 of 16 Page ID #:625




    1   set forth in Section IV (DURATION).
    2           B.   Any violation of this Order may be punished by any and all appropriate
    3   measures including, without limitation, contempt proceedings and/or monetary
    4   sanctions.
    5           IT IS SO STIPULATED
    6   Dated: April 29, 2021          CASILLAS & ASSOCIATES
    7

    8
                                       By:   /s/ Arnoldo Casillas
                                             ARNOLDO CASILLAS
    9                                        DANIEL W. GILLETTE
   10
                                       Attorneys for Plaintiff JOSEPH BENNETT

   11
        Dated: April 29, 2021           GLASER WEIL FINK HOWARD AVCHEN
   12                                  & SHAPIRO LLP
   13
                                       By: / s/ Andrew Baum
   14                                     ANDREW BAUM
   15                                     MICHAEL L. SMITH
                                       Attorneys for DEFENDANTS
   16                                  NICOLE DAVIS TINKHAM, NATALIE PARISKY,
   17                                  KELLY EMLING, MICHAEL SUZUKI, JENNY
                                       BROWN, RUBEN MARQUEZ, TODD
   18                                  MONTROSE, ALBERT MENASTER, LAW
   19                                  OFFICES OF THE LOS ANGELES COUNTY
                                       PUBLIC DEFENDER, and COUNTY OF LOS
   20                                  ANGELES
   21

   22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   23

   24   Dated:       4/30/2021
   25

   26
        HONORABLE ALEXANDER F. MacKINNON
   27
        United States Magistrate Judge
   28

                                                 15
                                    STIPULATED PROTECTIVE ORDER
        1996744.1
Case 2:20-cv-03959-AB-AFM Document 50 Filed 04/30/21 Page 16 of 16 Page ID #:626




    1
                                        EXHIBIT A
                         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    2

    3               I,                           , of                              , declare under

    4   penalty of perjury that I have read in its entirety and understand the Stipulated
    5
        Protective Order that was issued by the United States District Court for the Central
    6

    7   District of California on ____________ in the case Joseph Bennett v. Ricardo Garcia,

    8   et al. (Case No. 2:20-cv-03959). I agree to comply with and to be bound by all the
    9
        terms of this Stipulated Protective Order and I understand and acknowledge that
   10

   11   failure to so comply could expose me to sanctions and punishment in the nature of
   12   contempt. I solemnly promise that I will not disclose in any manner any information
   13
        or item that is subject to this Stipulated Protective Order to any person or entity
   14

   15   except in strict compliance with the provisions of this Order.
   16
                I agree to submit to the jurisdiction of the United States District Court for the
   17
        Central District of California for the purpose of enforcing the terms of this Stipulated
   18

   19   Protective Order, even if such enforcement proceedings occur after termination of this
   20
        action. I hereby appoint                               of                                   as
   21
        my California agent for service of process in connection with this action or any
   22

   23   proceedings related to enforcement of this Stipulated Protective Order.
   24
        Date:
   25
        City and State where sworn and signed:
   26

   27   Printed Name:                                   Signature:
   28

                                                    16
                                       STIPULATED PROTECTIVE ORDER
        1996744.1
